Dissenting Opinion by
Mr. Justice O’Brien :
While I agree with the majority that the verdict in this case should not be molded, I disagree with its conclusion that a new trial, generally, should be granted. The verdict of the jury clearly established the liability of all of the appellees, and the record indicates no trial error which might have influenced the jury’s conclusions as to liability. Inasmuch as the issue of liability has been fairly tried, I deem it highly unjust to require appellants to litigate that issue again and hence, I would limit the new trial to the question of damages only.